        Case 3:12-cv-04854-LB Document 1086 Filed 06/18/21 Page 1 of 2




 1   ROBERT H. BUNZEL (SBN 99395)                     DAVID C. KIERNAN (SBN 215335)
     PATRICK M. RYAN (SBN 203215)                     CAROLINE M. MITCHELL (SBN 143123)
 2   OLIVER Q. DUNLAP (SBN 225566)                    BRIAN G. SELDEN (SBN 261828)
     BARTKO ZANKEL BUNZEL & MILLER                    CATHERINE ZENG (SBN 251231)
 3   A Professional Law Corporation                   JONES DAY
     One Embarcadero Center, Suite 800                555 California Street, 26th Floor
 4   San Francisco, CA 94111                          San Francisco, CA 94104
     Telephone: (415) 956-1900                        Telephone: (415) 626-3939
 5   Email: SutterService@BZBM.com                    Email: sutterservice@jonesday.com

 6   JEFFREY A. LEVEE (SBN 125863)
     ELIZABETH M. BURNSIDE (SBN 258184)
 7   JONES DAY
     555 South Flower Street, 50th Floor
 8   Los Angeles, CA 90071
     Telephone: (213) 489-3939
 9   Email: sutterservice@jonesday.com

10   Attorneys for Defendant
     SUTTER HEALTH
11

12
                                        UNITED STATES DISTRICT COURT
13
                   NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
14

15
     DJENEBA SIDIBE, et al.,                          Case No. 3:12-cv-4854-LB
16
                          Plaintiffs,                 DEFENDANT SUTTER HEALTH’S
17                                                    NOTICE OF INTENT TO FILE UNDER
              v.                                      SEAL SUTTER HEALTH’S NOTICE OF
18                                                    MOTION AND MOTION TO EXCLUDE
     SUTTER HEALTH,                                   TESTIMONY OF PLAINTIFFS’ EXPERT
19                                                    DR. KENNETH W. KIZER
                          Defendant.
20                                                    The Hon. Hon. Lauren Beeler

21                                                    Trial Date: October 4, 2021

22

23

24

25

26

27

28
     2385.025/1634205.1                                              Case No. 3:12-cv-4854-LB
      DEFENDANT SUTTER HEALTH’S NOTICE OF INTENT TO FILE UNDER SEAL DEFENDANTS’ MOTION
                       TO EXCLUDE TESTIMONY OF DR. KENNETH W. KIZER
        Case 3:12-cv-04854-LB Document 1086 Filed 06/18/21 Page 2 of 2




 1           Pursuant to the Further Joint Stipulated Amended Protective Order (“Protective Order”),

 2 ECF No. 242, and the Order Governing Sealing Protocol, ECF No. 308, defendant Sutter Health

 3 hereby submits this Notice of Intent to File Under Seal Sutter Health’s Motion to Exclude

 4 Testimony of Dr. Kenneth W. Kizer and the Declaration of Patrick O’Shaughnessy in Support of

 5 Sutter Health’s Motion to Exclude Testimony of Dr. Kenneth W. Kizer.

 6           The Notice of Motion and Motion and exhibits include information that has been

 7 designated by the parties as “Protected Material” under the Protective Order. Sutter Health will

 8 today provide counsel for Plaintiffs a courtesy copy of these documents designated as “Filed

 9 Under Seal Pursuant to Protective Order.” In addition, where applicable, Sutter will within one

10 day provide counsel for Plaintiffs a highlighted version of proposed redactions pursuant to

11 Paragraph 7.6 of the Protective Order. Further, within seven days, Sutter will provide counsel for

12 non-parties that have designated information as “Protected Material” with a highlighted version of

13 proposed redactions pursuant to Paragraph 7.6 of the Protective Order.

14

15 DATED: June 18, 2021                                            JONES DAY
                                                     Counsel for Defendant, SUTTER HEALTH
16
                                                     BARTKO ZANKEL BUNZEL & MILLER
17

18
                                               By:                  /s/ Patrick M. Ryan
19                                                                    Patrick M. Ryan
                                                        Counsel for Defendant, SUTTER HEALTH
20

21

22

23

24

25

26

27

28
     2385.025/1634205.1                                             Case No. 3:12-cv-4854-LB
     DEFENDANT SUTTER HEALTH’S NOTICE OF INTENT TO FILE UNDER SEAL DEFENDANTS’ MOTION
                      TO EXCLUDE TESTIMONY OF DR. KENNETH W. KIZER
